 

0 nr. 3. . URT
Case 2:20-cr-00015-Z-BR Document 1179 Filed 01/13/21 Page 1 ORR eer AS

 

UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF TEXAS JAN 13 2021
Amarillo Division

 

 

 

CLERK, U.S. DISTRICT COURT

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMEINABY ay
v. Case Number: 2:20-CR-15-Z-BR-(30)

U.S. Marshal’s No.: 60144-177
JOHN DAVID RAMIREZ Sean Long, Assistant U.S. Attorney

Christian D Stewart, Attorney for the Defendant

On August 21, 2020 the defendant, JOHN DAVID RAMIREZ, entered a plea of guilty as to Count
Thirty Five of the Indictment filed on February 27, 2020. Accordingly, the defendant is adjudged guilty of such
Count, which involves the following offense:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 841(a)(1) DISTRIBUTION AND POSSESSION WITH INTENT TO DISTRIBUTE 10/16/2019 Thirty Five
and 841(b)(1)(C) METHAMPHETAMINE

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed
pursuant to Title 18, United States Code § 3553(a), taking the guidelines issued by the United States Sentencing
Commission pursuant to Title 28, United States Code § 994(a)(1), as advisory only.

The defendant shall pay immediately a special assessment of $100.00 as to Count Thirty Five of the
Indictment filed on February 27, 2020.

Upon Motion of the government, all remaining Courts are dismissed, as to this defendant only.

The defendant shall notify the United States Attorney for this district within thirty days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid.

Sentence imposed January 12, 2021.

Mal

MATHEW J. KACSMARYK
ITED STATIS DISTRICT JUDGE

Signed January 13, 2021.
Case 2:20-cr-00015-Z-BR Document 1179 Filed 01/13/21 Page 2of4 PagelD 4303

Judgment in a Criminal Case Page 2 of 4
Defendant: JOHN DAVID RAMIREZ
Case Number: 2:20-CR-15-Z-BR-(30)

IMPRISONMENT

The defendant, JOHN DAVID RAMIREZ, is hereby committed to the custody of the Federal Bureau of

Prisons (BOP) to be imprisoned for a term of Thirty Three (33) months as to Count Thirty-Five of the
Indictment filed on February 27, 2020.

The Court makes the following recommendations to the Bureau of Prisons:

1. that the Defendant be allowed to participate in substance abuse treatment and rehabilitation
programs while in the custody of the Federal Bureau of Prisons, if eligible, if consistent with
security classification;

2. that the Defendant be allowed to participate in any and all vocational and continued education
training, if eligible, if consistent with security classification; and

3. that the Defendant be assigned to FCI Big Spring, if eligible, if consistent with security
classification.

The Defendant is remanded to the custody of the United States Marshal.
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of

Three (3) years as to Count Thirty Five of the Indictment filed on February 27, 2020.

While on supervised release, in compliance with the Standard Conditions of supervision adopted by the

United States Sentencing Commission at Section 5D1.3(c), the defendant shall:

l.

The defendant shall report to the probation office in the federal judicial district where he or she is authorized
to reside within 72 hours of release from imprisonment, unless the probation officer instructs the defendant
to report to a different probation office or within a different time frame.

After initially reporting to the probation office, the defendant will receive instructions from the court or the
probation officer about how and when to report to the probation officer, and the defendant shall report to
the probation officer as instructed.

The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside
without first getting permission from the court or the probation officer.

The defendant shall answer truthfully the questions asked by the probation officer.

The defendant shall live at a place approved by the probation officer. If the defendant plans to change where
he or she lives or anything about his or her living arrangements (such as the people the defendant lives with),
the defendant shall notify the probation officer at least 10 days before the change. If notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, the defendant shall
notify the probation officer within 72 hours of becoming aware of a change or expected change.
 

Case 2:20-cr-00015-Z-BR Document1179 Filed 01/13/21 Page 3o0f4 PagelD 4304

Judgment in a Criminal Case Page 3 of 4
Defendant: JOHN DAVID RAMIREZ
Case Number: 2:20-CR-15-Z-BR-(30)

6. The defendant shall allow the probation officer to visit the defendant at any time at his or her home or
elsewhere, and the defendant shall permit the probation officer to take any items prohibited by the conditions
of the defendant's supervision that he or she observes in plain view.

7. The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the
probation officer excuses the defendant from doing so. If the defendant does not have full-time employment
he or she shall try to find full-time employment, unless the probation officer excuses the defendant from
doing so. If the defendant plans to change where the defendant works or anything about his or her work
(such as the position or the job responsibilities), the defendant shall notify the probation officer at least 10
days before the change. If notifying the probation officer in advance is not possible due to unanticipated
circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal
activity. If the defendant knows someone has been convicted of a felony, the defendant shall not knowingly
communicate or interact with that person without first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the
probation officer within 72 hours.

10. The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or
dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing
bodily injury or death to another person, such as nunchakus or tasers).

11. The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential
human source or informant without first getting the permission of the court.

12. If the probation officer determines that the defendant poses a risk to another person (including an
organization), the probation officer may require the defendant to notify the person about the risk and the
defendant shall comply with that instruction. The probation officer may contact the person and confirm that
the defendant has notified the person about the risk.

13. The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

Also, as set forth in the Notice of Intent to Impose Conditions of Supervised Release signed and dated
January 12, 2021, the Defendant shall comply with the below-listed other conditions of supervised release,
which are derived from Sections 5D1.3(a), (b), (d), and (e), in relevant part:

1. The defendant shall not commit another federal, state or local offense (see 18 U.S.C. § 3583(d)).

2. The defendant shall not unlawfully possess a controlled substance (see 18 U.S.C. § 3583(d)).

 
 

Case 2:20-cr-00015-Z-BR Document 1179 Filed 01/13/21 Page 4of4 PagelD 4305

Judgment in a Criminal Case Page 4 of 4
Defendant: JOHN DAVID RAMIREZ
Case Number: 2:20-CR-15-Z-BR-(30)

The defendant shall refrain from any unlawful use of a controlled substance and submit to one drug test
within 15 days of release on supervised release and at least two periodic drug tests thereafter (as determined
by the court) for use of a controlled substance, but the condition stated in this paragraph may be ameliorated
or suspended by the court for any individual defendant if the defendant’s presentence report or other reliable
information indicates a low risk of future substance abuse by the defendant (see 18 U.S.C. § 3583(d)).

If a fine is imposed and has not been paid upon release to supervised release, the defendant shall adhere to
an installment schedule to pay that fine (see 18 U.S.C. § 3624(e)).

The defendant shall (A) make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A, or any other
statute authorizing a sentence of restitution; and (B) pay the assessment imposed in accordance with 18
U.S.C. § 3013. If there is a court-established payment schedule for making restitution or paying the
assessment (see 18 U.S.C. § 3572(d)), the defendant shall adhere to the schedule.

The defendant shall submit to the collection of a DNA sample from the defendant at the direction of the
United States Probation Office if the collection of such a sample is authorized pursuant to section 3 of the
DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. § 40702).

The defendant shall participate in an outpatient program approved by the U.S. Probation Office for treatment
of narcotic, drug, or alcohol dependency, which will include testing for the detection of substance use or
abuse. The defendant shall contribute to the costs of services rendered (copayment) at a rate of at least $40
per month.

FINE/RESTITUTION

The Court does not order a fine or costs of incarceration because the defendant does not have the

financial resources or future earning capacity to pay a fine or costs of incarceration.

Restitution is not ordered because there is no victim other than society at large.
RETURN

I have executed this judgment as follows:

 

at

Defendant delivered on to

 

 

, with a certified copy of this judgment.

 

United States Marshal

BY
Deputy Marshal

 
